    Case 6:20-cv-00697-GTS-ATB Document 1 Filed 06/22/20 Page 1 of 17




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF NEW YORK
__________________________________
SUSAN L. POOLE, JOHN DOE 1, THOMAS AND     )
SUE CLATTERBUCK, JOSEPH S. AND BRENDA      )
S. COCHRAN, JOHN AND JANE DOE 2, JOHN      )
DOE 3, JOHN DOE 4, CHARLES C. MANNER,      )
DENNIS H. OWENS, JOHN DOE 5, JOHN DOE 6,   )
BRENT ROGERS, JOHN AND JANE DOE 7,         )
ROBERT SHAW, and NEW YORK ANIMAL AND       )
FARM, LLC,                                 )
      Plaintiffs,                          )
                        v.                 )             6:20-CV-697[GTS/ATB]
                                                Case No. ____________
                                           )
BRIAN BENDIXEN, AMBER BROWN, KAREN         )
CARTIER, EARL DEHMEY, JAMES KELLEHER,      )
SHARAD MATHUR, ALEX BACHELOR, MARTIN       )
BATES, ALAN BERNON, ANDREW BRUMMEL,        )
KRISTEN COADY, DAVID DARR, DOUG GLADE,     )
KEITH GOMES, BRAD KEATING, JACKIE          )
KLIPPENSTEIN, MONICA MASSEY, RANDY         )
MCGINNIS, PAT PANKO, DENNIS RODENBAUGH, )
RICK SMITH, KEVIN STRATHMAN, EDWARD        )
TILLEY, JAY WALDVOGEL, GREG WICKHAM,       )
JOHN WILSON, LARRY BAILEY, BRUCE BARTLEY, )
WILLIAM BESANCON, PATRICIA BIKOWSKY,       )
KENNETH BIRKER, KEITH BROUMLEY, GLEN       )
EASTER, CRAIG ELDER, TRAVIS FOGLER, ALAN )
GERRATT, GREGORY GIBSON, BUSTER GOFF,      )
LARRY GRIFFITH, LARRY HANCOCK, DEAN        )
HANDY, BRIAN HARDY, TODD HATHORN,          )
JERREL HEATWOLE, KENT HERMAN, NEIL         )
HOFF, GARRY KIBLER, CHRIS KRAFT, LILAH     )
KREBS, SCOTT LACKEY, BYRON LEHMAN,         )
MELVIN MEDEIROS, RANDY MOONEY, LARKIN )
MOYER, DWIGHT NASH, DOUG NUTTELMAN,        )
THOMAS OELRICHS, PETER OLSEN, LEROY        )
ORNELLAS, JACQUES PARENT, VALERIE PATTEN, )
RICK PODTBURG, JEFF RANEY, BRIAN REXING, )
TERRY ROWLETT, DAN SENESTRARO, RON         )
SHELTON, LARRY SHOVER, JERRY SPENCER,      )
SANDY STAUFFER, STEVE STRICKLER, PERRY     )
TJAARDA, CASE VAN STEYN, DAVID WHITE, and )
JOHN WOEBLER,                              )
      Defendants.                          )
__________________________________ )



                                    1
      Case 6:20-cv-00697-GTS-ATB Document 1 Filed 06/22/20 Page 2 of 17




                        COMPLAINT AND JURY DEMAND

       By means unfitting a law-abiding corporation, let alone a farmers’ cooperative

organized for member benefit, Defendants have been operating a milk cartel which has

shattered our nation’s crucial dairy industry. Prior to the coronavirus pandemic, this

cartel had much of the U.S. dairy industry facing full-scale collapse with record farm

failures and rural communities drained of economic activity.

       At this critical moment for public nutrition, the dairy supply chain created by the

Defendants’ illegal conduct is failing both the farmers and the consumers. Grocery

shelves are empty, farm milk is being dumped into fields and manure pits, dairy

products are rationed, and producer pay prices are crashing even as consumer prices

soar. During the height of the pandemic, this collapse spread from Main Street, Rural

America to Wall Street, New York City as Defendants extorted substantially all assets

from the nation’s largest milk processor after forcing its bankruptcy.

       Defendants’ solution to the failed U.S. milk system presents the ultimate

extortion: either the federal government subsidizes the production and sale of the

cartel’s product, or the cartel oversees the collapse of the centralized U.S. consumer

dairy supply chain.

       Accordingly, the above Plaintiffs file this Complaint and Jury Demand under the

Racketeer-Influenced and Corrupt Organizations Act requiring divestiture and

dissolution together with all damages available under law. Plaintiffs allege as follows.

                                      PLAINTIFFS

1. Plaintiff Susan L. Poole was at all relevant times a shareholder of Dean Foods

   Company whose investment in U.S. dairy was destroyed by Defendants’ racketeering

   set forth herein.


                                             2
     Case 6:20-cv-00697-GTS-ATB Document 1 Filed 06/22/20 Page 3 of 17




2. Plaintiffs John Doe 1, Thomas and Sue Clatterbuck, Joseph S. and Brenda S.

   Cochran, John and Jane Doe 2, John Doe 3, John Doe 4, Charles C. Manner, Dennis

   H. Owens, John Doe 5, John Doe 6, Brent Rogers, John and Jane Doe 7, and Robert

   Shaw (“Plaintiff Dairy Farmers”) are U.S. dairy farmers whose milk income has been

   reduced or eliminated by Defendants’ racketeering set forth herein. Doe plaintiffs are

   attempting to continue dairy farming, and accordingly request anonymity to avoid

   retaliation by Defendants.

3. Plaintiff New York Animal and Farm, LLC is a dairy supply business whose revenue

   stream has been injured by Defendants’ racketeering set forth herein.

                                     DEFENDANTS

4. Dairy Farmers of America, Inc. agents Brian Bendixen, Amber Brown, Karen Cartier,

   Earl Dehmey, James Kelleher, and Sharad Mathur jointly and severally performed

   the pattern of racketeering activity set forth herein.

5. Dairy Farmers of America, Inc. managers Alex Bachelor, Martin Bates, Alan Bernon,

   Andrew Brummel, Kristen Coady, David Darr, Doug Glade, Keith Gomes, Brad

   Keating, Jackie Klippenstein, Monica Massey, Randy McGinnis, Pat Panko, Dennis

   Rodenbaugh, Rick Smith, Kevin Strathman, Edward Tilley, Jay Waldvogel, Greg

   Wickham, and John Wilson jointly and severally directed and performed the pattern

   of racketeering activity set forth herein.

6. Dairy Farmers of America, Inc. board members Larry Bailey, Bruce Bartley, William

   Besancon, Patricia Bikowsky, Kenneth Birker, Keith Broumley, Glen Easter, Craig

   Elder, Travis Fogler, Alan Gerratt, Gregory Gibson, Buster Goff, Larry Griffith, Larry

   Hancock, Dean Handy, Brian Hardy, Todd Hathorn, Jerrel Heatwole, Kent Herman,

   Neil Hoff, Garry Kibler, Chris Kraft, Lilah Krebs, Scott Lackey, Byron Lehman,


                                                3
      Case 6:20-cv-00697-GTS-ATB Document 1 Filed 06/22/20 Page 4 of 17




   Melvin Medeiros, Randy Mooney, Larkin Moyer, Dwight Nash, Doug Nuttelman,

   Thomas Oelrichs, Peter Olsen, Leroy Ornellas, Jacques Parent, Valerie Patten, Rick

   Podtburg, Jeff Raney, Brian Rexing, Terry Rowlett, Dan Senestraro, Ron Shelton,

   Larry Shover, Jerry Spencer, Sandy Stauffer, Steve Strickler, Perry Tjaarda, Case Van

   Steyn, David White, and John Woebler jointly and severally aided and abetted the

   pattern of racketeering activity set forth herein.

                          STATEMENT OF JURISDICTION

7. This Court has subject matter jurisdiction over the Plaintiffs’ claims under 28 U.S.C.

   1331 and 18 U.S.C. 1964 because these claims arise under the laws of the United

   States protecting trade and commerce against racketeering.

8. This Court has personal jurisdiction over the Defendants because the Defendants

   purposefully and continuously conduct substantial business within the United States

   and within this District.

9. Joinder is proper because the Plaintiffs’ claims arise out of the same series of

   transactions or occurrences and the action involves questions of law and fact

   common to all plaintiffs.

10. Venue is proper in this District under and 28 U.S.C. 1391 because Defendants reside

   or transact substantial business herein.

11. Defendants’ activities which give rise to this Complaint are within the stream of and

   substantially affect interstate commerce in a commodity in which there is a

   substantial public interest.




                                              4
      Case 6:20-cv-00697-GTS-ATB Document 1 Filed 06/22/20 Page 5 of 17




                                  THE ENTERPRISE:

                         “DAIRY FARMERS OF AMERICA”

12. In 1977, the Department of Justice entered a consent decree dissolving Mid-America

   Dairymen on antitrust grounds. However, the members reorganized (with former

   Mid-America Dairymen CEO Gary Hanman as CEO) into Dairy Farmers of America,

   Inc. (“DFA”) formed in 1998.

13. Dairy Farmers of America was at all relevant times the nation’s largest dairy

   cooperative by both membership and milk volume. Today, DFA has approximately

   14,000 members, which represents nearly half of all U.S. dairy producers. As an

   agricultural cooperative, it is required by law to operate solely for the benefit of these

   members. DFA’s members produce over 30% of U.S. milk.

14. By comparison, the runner-up by membership, Associated Milk Producers, has

   approximately 2,000 members, and the runner-up by volume, California Dairies,

   produces approximately 8% of U.S. milk.

15. In addition to marketing members’ milk to dairy processors, DFA owns and operates

   42 dairy plants nationwide which produce products under DFA-owned brands. DFA

   owns an additional 44 processing plants and related brands from the bankruptcy

   estate of Dean Foods Company, together with the largest direct-to-store distribution

   network in the nation. Locally, DFA is the primary or exclusive source for milk sold

   under the Garelick, Crowley, Byrne Dairy, and Hood brands.

16. In New York, DFA’s Farmer Services control the majority of available livestock

   auctions in the state, even those of farmers who are not DFA members.




                                             5
      Case 6:20-cv-00697-GTS-ATB Document 1 Filed 06/22/20 Page 6 of 17




17. Nationwide, DFA Farmer Services range from testing farmers’ milk, feed, soil, and

   water, sourcing energy, and supplying milking equipment to selling farm insurance

   and holding farm operating loans and other debt.

18. Through National Milk Producers Federation (NMPF), Defendants control the dairy

   policies affecting U.S. dairy farmers regardless of whether such farmers are DFA

   members.

19. NMPF’s membership comprises substantially all U.S. dairy cooperatives and

   includes Dairy Farmers of America as well as regional cooperatives Agri-Mark (850

   farms), Associated Milk Producers (2,000 farms), California Dairies (400 farms),

   Cayuga Milk (30 farms), Ellsworth Cooperative Creamery (450 farms), Foremost

   Farms (1,000 farms), Land O’Lakes (1,850 farms), Lone Star Milk Producers (120

   farms), Maryland & Virginia Milk Producers (930 farms), Michigan Milk Producers

   Association (1,300 farms), DFA member cooperative Mount Joy (316 farms), Prairie

   Farms (900 farms), Southeast Milk (140 farms), and United Dairymen of Arizona

   (69 farms).

20. Mr. Randy Mooney is Chairman of the Board of Dairy Farmers of America. Mr.

   Mooney is also Chairman of the Board of National Milk Producers Federation.

21. DFA’s Chief Executive Officer, Chief Financial Officer, Senior Vice President of Fluid

   Milk Marketing, Senior Vice President of Government, Industry, and Public

   Relations, and 13 DFA board members hold 18 of the 36 seats on the NMPF Board of

   Directors. By comparison, runner-up California Dairies holds 5 board seats.

22. By all measures, those who manage DFA control much of the U.S. dairy industry.




                                            6
      Case 6:20-cv-00697-GTS-ATB Document 1 Filed 06/22/20 Page 7 of 17




             HISTORICAL DEVELOPMENT OF THE ENTERPRISE

23. Despite its statutory requirement as an agricultural cooperative to operate solely for

   the benefit of its members, DFA’s leadership began milk processing activities soon

   after the cooperative’s formation. These activities incentivized the cooperative to

   offer a lower price to farmers for their milk so that management could generate

   higher profits by marketing finished products.

24. In relation to these activities, DFA suffered a judgment for misreporting its

   members’ milk quality at processing facilities in Wisconsin.

25. Aside from symbolic and discretionary “equity” payments of several cents per

   hundredweight of milk shipped by each member, processing and other profits are

   never returned and have never been returned to the farmer members.

26. DFA’s leadership went on to obtain a stake in Southern Foods Group, then the third

   largest milk processor in the country. In 2000, Southern Foods Group merged with

   Suiza Foods, the nation’s largest milk processor, and the DFA stake in Southern

   Foods Group became an interest in Suiza. In 2001, Suiza merged with Dean Foods,

   the nation’s second largest dairy processor. Suiza was renamed “Dean Foods,” and

   DFA traded its Suiza stake through the merger for a 33.8% interest in the new Dean

   Foods (hereafter “Dean Foods” or “Dean” inclusive of all affiliates, subsidiaries, and

   related entities).

27. In December 2001, DFA’s leadership traded this interest to Dean in exchange for a

   $40 million note. This note would accrue interest at an undisclosed rate up to a total

   of $96 million, but would expire in 2021 with no obligation to pay any portion of the

   principal or interest – provided that Dean did not terminate or materially breach its




                                             7
      Case 6:20-cv-00697-GTS-ATB Document 1 Filed 06/22/20 Page 8 of 17




   milk supply agreements with DFA prior to that date. Those agreements required

   Dean to purchase the bulk of its milk requirements from DFA at DFA’s price.

28. DFA’s leadership used its exclusivity rights to Dean’s nationwide network of

   processing plants to initiate mergers with these plants’ other supplier cooperatives,

   both in the name of “efficiency” and via illegal sole-supply agreements which created

   local monopolies in favor of DFA. This approach rapidly expanded DFA

   management’s control as small local cooperatives joined DFA in order to maintain

   access to their local processing plants.

29. DFA’s sales personnel used predatory pricing to eliminate competition from smaller

   cooperatives and secure control of milk plants in Midwestern states.

30. In 1999, DFA’s leaders joined with Northeast cooperatives Dairylea and St. Albans to

   create Dairy Marketing Services (DMS), a nationwide marketing entity.

31. DFA’s leaders also created and directed Dairy America, another nationwide

   marketing agency formed with California Dairies and other cooperatives. From 2002

   to 2006, Dairy America marketed 75% of U.S. nonfat dry milk powder and

   misreported prices to the USDA such that approximately $600 million was diverted

   from farmer milk prices to cooperative profits.

32. During the mid-2000s under DFA’s new CEO Rick Smith, a lawyer from Brooklyn,

   New York, DFA’s managers used DMS to take sole-supply agreements to a new level.

   DFA managers presented smaller local cooperatives with the choice of using a single

   entity (DMS) to handle trucking, testing, processing, and marketing their members’

   milk – or of trying to compete with DFA and DMS for access to processing facilities.

33. By 2011, access to processing facilities in the Eastern United States outside DMS was

   nonexistent for most small cooperatives. When Dean Foods agreed to purchase a


                                              8
      Case 6:20-cv-00697-GTS-ATB Document 1 Filed 06/22/20 Page 9 of 17




   portion of its Northeast milk from non-DFA/DMS sources as part of an antitrust

   settlement in Vermont, DFA’s CEO Rick Smith and DFA’s attorneys personally

   coerced the plaintiffs’ attorneys into dropping that part of Dean Foods’ settlement.

34. In 2014, DFA’s leadership merged the cooperative with Dairylea, one of the

   Northeast’s oldest cooperatives. Dairylea owned DairyOne, LLC, the Northeastern

   United States’ leading milk testing lab. Since dairy farmers are paid based on their

   milk quality test results, DFA’s leadership now had a new means of managing the

   cooperative’s profit – one which was used to punish several farmers who spoke up

   with concerns.

35. In 2019, DFA’s leadership merged the members of Vermont’s St. Albans Cooperative

   Creamery into DFA - along with Vermont’s historical star creamery operation.

36. Through a history of milk test tampering, arbitrary use of farm milk inspections, and

   manipulation of access to local milk processors, DFA’s leadership instilled fear into

   farmers industrywide, including members of “independent” cooperatives which

   marketed their milk through DMS. This conduct secured silence, compliance, and

   continued milk supply at below-market prices from farmers.

37. DFA leaders’ ability to instill fear was furthered by their control of National Milk

   Producers Federation. NMPF administers the National Dairy “Farmers Assuring

   Responsible Management” (FARM) Program, under which cooperative leadership

   provides for on-farm inspections relating to areas including animal care and

   veterinary retention practices, employment and workforce development, and

   environmental impact.

38. Of the U.S. milk supply, 98% is subject to the FARM inspection program.




                                             9
     Case 6:20-cv-00697-GTS-ATB Document 1 Filed 06/22/20 Page 10 of 17




39. For DFA member farms and member farms of cooperatives which market their milk

   through DFA, the FARM inspectors are DFA employees.

40. FARM standards are both voluminous and continuously evolving. Substantially all

   U.S. dairy farms are out of compliance with one or more FARM standards.

41. If producers do not maintain FARM compliance, they can be barred (if the standards

   are enforced) from selling their milk regardless of whether they are DFA members or

   members of other cooperatives. DFA’s managers enforce FARM standards and

   inspections arbitrarily as a means of instilling fear in dissidents and solidifying its

   comprehensive control over the industry.

                    FIRST PREDICATE ACTS OF EXTORTION:

    OBTAINING FARMERS’ CONSENT TO SETTLE ANTITRUST CLAIMS

42. In June 2014, DFA was facing a jury trial in Vermont on antitrust grounds. DFA’s

   attempt to settle the case was struck down by the court after a number of dairy

   farmers voiced objection via letter and at the court’s Fairness Hearing. A second

   proposed settlement fared no better.

43. When DFA’s leaders arranged a third settlement in 2016, they resorted to extortion

   to ensure that the dairy farmers would fall squarely on their side of the courtroom.

   Specifically, DFA’s managers sent their FARM inspectors and routine milk

   inspectors to farms with an offer – sign in support of the settlement or lose your milk

   market.

44. DFA inspectors and other employees pressured dairy farmers with threats including

   that, if these dairy farmers did not sign in support of DFA’s settlement, they should

   consider switching to organic milk production, they should start looking for new




                                             10
     Case 6:20-cv-00697-GTS-ATB Document 1 Filed 06/22/20 Page 11 of 17




   processing plants, they could be dismissed from their cooperatives, and their

   cooperatives could lose access to DMS-controlled milk markets.

45. Over 1,200 farmers from DFA, St. Albans, Dairylea, small regional cooperatives

   which marketed their milk through DMS, and even “independent” dairy farmers

   selling through DMS to Kraft Heinz Company signed DFA’s form letters, and the suit

   against DFA was settled and closed.

                 SECOND PREDICATE ACTS OF EXTORTION:

 OBTAINING A CONTROLLING SHARE OF THE NATIONAL MILK SUPPLY

46. Emboldened by the settlement of the Northeast and earlier Southeast antitrust

   actions, DFA’s leadership used their control over milk markets nationally to make it

   impossible for a mid-sized plant to find milk outside of DFA/DMS, or for an

   individual farmer or small cooperative to get their milk to such a plant. The

   DFA/DMS bloc was highly effective at merging small cooperatives into DFA, and in

   2017 DMS ceased operations.

47. DFA’s managers gave independent farmers and cooperatives who had shipped

   through DMS a choice – market your milk through DFA and agree to a “market

   adjustment” deduction from your farmers’ pay price, or lose market access.

48. For one Midwest cooperative, this market adjustment was over 25% of its farmers’

   $16 per-hundredweight milk price. A Northeast farm had to choose between losing

   $2.50 of its $12 per-hundredweight price or having no market access for its milk.

49. By comparison, the U.S. Department of Agriculture’s Economic Research Service

   estimated the 2018 milk per-hundredweight cost of production at $21.74, including

   land, equipment, and labor put in by unpaid owner/operator farmers.




                                           11
     Case 6:20-cv-00697-GTS-ATB Document 1 Filed 06/22/20 Page 12 of 17




50. DFA managers also used their cooperative’s position as the primary supplier of

   certain regional dairy processors to dictate the terms on which these processors

   could accept milk from smaller cooperatives or individual farmers. Thus, without

   exercising direct ownership, DFA’s managers controlled substantially the entire milk

   market.

51. One Kentucky dairy farm switched milk buyers three times in an attempt to survive

   financially by staying out of DFA’s control. A New York farm switched cooperatives

   twice for the same reason. When the DFA cartel absorbed their new cooperatives

   leaving them unable to switch again, both families had no choice but to liquidate

   during depressed market conditions, losing thousands of dollars in dairy herd value

   and watching many of their milking cows leave directly for slaughterhouses.

52. After DFA’s absorption of Vermont’s St. Albans cooperative in November 2019, Agri-

   Mark and its 850 members became the only significant alternative cooperative in the

   Northeast. Agri-Mark was and is forbidden from taking on members from DFA

   without DFA’s express permission.

53. Using this control, DFA’s managers were able to charge milk buyers over-market

   prices for milk products while paying farmers less than the cost-of-production.

   DFA’s managers were able to continue doing so because substantially all new

   entrants were and are barred from the marketplace: prospective dairy farmers have

   no viable option to sell milk besides DFA, and prospective milk processors likewise

   have no other viable option to buy milk.

54. Numerous dairy farmers, regardless of whether they are members of DFA or

   members of smaller “independent” cooperatives, were and are afraid to raise any

   concern regarding any of this conduct for fear of DFA reaching through their


                                           12
      Case 6:20-cv-00697-GTS-ATB Document 1 Filed 06/22/20 Page 13 of 17




    cooperative and terminating their milk market. Since DFA’s managers had already

    eliminated other milk marketing options, these farmers had no choice but to silently

    accept milk prices and comply with demands which a decade ago they would have

    scoffed at.

55. A limited number of farmers were able to obtain better milk prices by selling milk

    directly to Dean Foods Company. One Dean Direct farmer compared notes with his

    DFA neighbors and found that Dean Foods was paying substantially more for his

    milk than DFA was paying its members for theirs.

                      THIRD PREDICATE ACTS OF EXTORTION:

CONTROLLING THE NATION’S LARGEST DAIRY PROCESSING NETWORK

56. Using its all-but-complete control over the national USDA Grade A raw milk supply,

    DFA’s management presented Dean Foods, now the nation’s largest dairy processor

    and direct-to-store distributor, with a demand of its own – pay DFA over-market

    prices in order to maintain access to its milk, which constituted over 60% of Dean

    Foods’ milk utilization. Dean Foods was bound by its market share agreement of

    2001 and at any rate had no prospect of obtaining such milk volume elsewhere.

57. By late 2019, with cost of sales rising over 80% (while on-farm milk prices struggled

    well below cost-of-production), Dean Foods was facing a liquidity crisis.

58. On November 12th, 2019, Dean Foods filed for chapter 11 bankruptcy1, listing DFA as

    by far its largest trade creditor. DFA was owed $173 million; Land O’ Lakes (the

    runner-up dairy cooperative creditor) was owed $8 million.


1Dean Foods and its related entities who collectively filed for bankruptcy (consolidated into a single
action) were: Southern Foods Group, LLC; Dean Foods Company; Alta-Dena Certified Dairy, LLC;
Berkeley Farms, LLC; Cascade Equity Realty, LLC; Country Fresh, LLC; Dairy Information Systems
Holdings, LLC; Dairy Information Systems, LLC; Dean Dairy Holdings, LLC; Dean East II, LLC; Dean
East, LLC; Dean Foods North Central, LLC; Dean Foods of Wisconsin, LLC; Dean Holding Company;


                                                   13
      Case 6:20-cv-00697-GTS-ATB Document 1 Filed 06/22/20 Page 14 of 17




59. During the period of events directly leading to the Dean Foods bankruptcy filing,

    DFA was at substantially all times Dean Foods’ primary supplier of USDA Grade A

    raw milk. During such period, the amounts paid for USDA Grade A raw milk were at

    substantially all times Dean Foods’ primary input cost.

60. During such period, the prices which DFA charged Dean Foods for its milk were

    consistently over-market relative to the prices charged by Dean Foods’ other smaller

    milk suppliers.

61. During such period, Dean’s cost of sales rose continually both in dollar terms and as

    a percent of sales. This continual increase occurred regardless of fluctuations in the

    on-farm milk price which DFA paid farmers for the milk.

62. During this time, DFA’s leadership was aware that its milk charges were causing a

    liquidity crisis for Dean Foods.

63. When Dean announced its bankruptcy filing, it also announced that it was in

    advanced discussions with DFA to transfer substantially all of its assets.

64. Gary Rahlfs’ experience included serving on PepsiCo’s senior management in 2015

    when PepsiCo turned over a $206 million plant in Batavia, NY to DFA for thirty

    cents on the dollar following the bankruptcy of a PepsiCo dairy processing joint

    venture with Quaker Muller. In May 2019, Gary Rahlfs became Dean Foods’ SVP,




Dean Intellectual Property Services II, Inc.; Dean International Holding Company; Dean Management,
LLC; Dean Puerto Rico Holdings, LLC; Dean Services, LLC; Dean Transportation, Inc.; Dean West II,
LLC; Dean West, LLC; DFC Aviation Services, LLC; DFC Energy Partners, LLC; DFC Ventures, LLC; DGI
Ventures, Inc.; DIPS Limited Partner II; Franklin Holdings, Inc.; Fresh Dairy Delivery, LLC; Friendly’s
Ice Cream Holdings Corp.; Friendly’s Manufacturing and Retail, LLC; Garelick Farms, LLC; Mayfield
Dairy Farms, LLC; Midwest Ice Cream Company, LLC; Model Dairy, LLC; Reiter Dairy, LLC; Sampson
Ventures, LLC; Shenandoah’s Pride, LLC; Steve’s Ice Cream, LLC; Suiza Dairy Group, LLC;
Tuscan/Lehigh Dairies, Inc.; Uncle Matt’s Organic, Inc.; and Verifine Dairy Products of Sheboygan, LLC.


                                                  14
     Case 6:20-cv-00697-GTS-ATB Document 1 Filed 06/22/20 Page 15 of 17




   Finance and Strategy. In September 2019, Rahlfs became Dean’s CFO, a position he

   held for the duration of the bankruptcy and sale to DFA.

65. Despite the availability of financing for an out-of-court restructuring prior to the

   bankruptcy filing, Dean expressed no real interest in restructuring to avoid

   bankruptcy. While publicly stating concerns over liquidity issues and potential loss

   of milk supply for its customers, Dean chose the bankruptcy to transfer the assets to

   DFA free and clear of claims on an expedited schedule.

66. Dean Foods had no alternative source for the volume of milk which DFA provided

   during the period. Even had Dean located an alternative source for the volume of

   milk which DFA provided during such period, Dean could not materially breach or

   terminate its milk supply agreement with DFA without incurring a $96 million

   penalty. Had Dean continued operating into 2021, the penalty would have expired

   without any obligation to pay any portion of the principal or interest.

                               INJURY AND DAMAGES

67. DFA’s takeover of substantially all of Dean Foods’ assets left Dean Foods’ bankruptcy

   estate administratively insolvent and its shareholders (including Plaintiff Susan L.

   Poole), bondholders, and unsecured creditors (including certain Plaintiff Dairy

   Farmers who had sold milk to Dean prior to and during the bankruptcy) with

   hundreds of millions in losses.

68. DFA was financially able to undertake this purchase due to income and assets

   obtained through extortion of milk income from dairy farmers including Plaintiff

   Dairy Farmers.




                                             15
     Case 6:20-cv-00697-GTS-ATB Document 1 Filed 06/22/20 Page 16 of 17




                               ONGOING EXTORTION

69. In a mere two decades, DFA’s leadership extorted their way to control as both the

   exclusive market for dairy farmers’ raw milk and the exclusive source of finished

   dairy products for retail in numerous areas of the country – taking their current level

   of control at the worst possible time for both dairy farmers and retail consumers due

   to the coronavirus pandemic.

70. At our current moment of greatest need for locally available foods, DFA’s milk cartel

   transports dairy products greater distances and charges higher prices than at any

   time in our nation’s history – while dairy farmers are forced into insolvency and

   liquidation in record numbers.

71. During this unfolding disaster, NMPF with the DFA leadership at its helm issued a

   proposal on April 6, 2020 that the USDA provide loans, loan forgiveness, and direct

   purchases to subsidize milk production and sale. Through fear of industry collapse

   and consumer shortages, Defendants sought and secured taxpayer subsidy for their

   unlawful course of conduct.

72. In contrast, dissolution of the DFA enterprise and divestiture of the assets it now

   holds are the remedies prescribed by law. These remedies offer a fresh start for the

   critical economic and food supply infrastructure destroyed by the milk cartel.

73. Following Defendants’ conduct and the lack of legal enforcement, the unfortunate

   chain of events which our dairy supply chain is now suffering was as predictable as it

   is regrettable. To render these events mere lessons of history, rather than a new state

   of affairs, judgment must be executed on Plaintiffs’ behalf. Should such judgment

   fail, the rest of the nation waits next in line to suffer Defendants’ extortion via the

   U.S. Treasury and the supermarket dairy cooler.


                                             16
     Case 6:20-cv-00697-GTS-ATB Document 1 Filed 06/22/20 Page 17 of 17




                                    JURY DEMAND

Wherefore, Plaintiffs demand a trial by jury pursuant to Fed. R. Civ. Pro. 38(b) on all

questions so triable.

                                 PRAYER OF RELIEF

Wherefore, Plaintiffs demand judgment as follows.

1. Declare Defendants liable for damages for racketeering pursuant to 18 U.S.C. 1964.

2. Order the receivership and subsequent divestiture of all processing operations or

   interests owned or controlled by Dairy Farmers of America, Inc. or its predecessors,

   successors, subsidiaries, affiliates, and insiders including any and all past and

   present officers, directors, agents, and controlling persons of such entities.

3. Order Dairy Farmers of America, Inc. subsequently dissolved, with any equity

   returned to its member farms, and said member farms released from any and all

   obligation to DFA or its predecessors, successors, subsidiaries, affiliates, parties to

   contract, insurers, members, owners, attorneys, and any and all past and present

   officers, directors, employees, agents, and controlling persons of such entities.

4. Award damages, costs, and attorneys’ fees against all Defendants jointly and

   severally, to Plaintiffs respectively and to the maximum extent permitted by law.

5. Award such further relief as the Court shall deem just and proper.


Dated: West Edmeston, New York                    /s/ Joshua D. Haar
       June 22, 2020                              Law Offices of Joshua D. Haar, Esq.
                                                  1495 Paddock Road
                                                  West Edmeston, NY 13485
                                                  Tel. 315-825-8106
                                                  jhaar@fdwcpa.net
                                                  Counsel for the Plaintiffs


                                             17
